Citation Nr: 1747922	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

.1.  Entitlement to service connection for a left ankle disability. 

2.  Whether new and material evidence to reopen a claim for service connection for peripheral vascular disease of the bilateral lower extremities has been received.

3.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose from January 2009 and March 2010 rating decisions. 

In January 2009, the RO, inter alia, declined to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities.  In May 2009, the Veteran filed a notice of disagreement (NOD).  In April 2010, a statement of the case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

In March 2010, the RO, inter alia, declined to reopen the claim for service connection for a left ankle disability.  In May 2010, the Veteran filed a NOD.  In October 2010, a SOC was issued.  Later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In June 2011, the RO issued a supplemental statement of the case (SSOC), continuing  to deny  the petitions to reopen the claims for service connection for peripheral vascular disease of the bilateral extremities and left ankle disability. 

In June 2012, the Veteran and testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record

In February 2013, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a June 2013 SSOC) and returned those matters to the Board for further consideration.  

In November 2014, the Board, inter alia, reopened the previously denied claim for service connection for a left ankle disability and remanded to the RO via the AMC that claim on the merits, along with the petition to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities 

In August 2016, the Board, inter alia, remanded the claims on appeal to the RO, via the AMC, for additional development of the evidence.  After accomplishing further action, the AMC granted service connection for a left ankle disability; as this action this action resolved the claim for service connection,  this matter is being formally dismissed, below.  However, the AOJ continued to decline to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities (as reflected in the May 2017 SSOC).  

As regards characterization of that portion of the appeal involving peripheral vascular disease, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A.§§5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as this disability as now encompassing the second and third matters reflected on the title page.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for service connection for a left ankle disability, as well as the decision on the request to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities, are set forth below.  The reopened claim of service connection for peripheral vascular disease of the bilateral lower extremities is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a May 2017 rating decision, the AMC granted service connection for a fractured left ankle.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  In an August 2005 rating decision, the RO denied service connection for peripheral vascular disease; although notified of the denial in August 2005, the Veteran did not initiate an appeal, and no pertinent exception to finality applies., 

4.  Additional evidence associated with the claims file since the August 2005 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for peripheral vascular disease, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  As the May 2017 award of service connection for a left ankle disability represents a grant of the benefit sought on appeal with respect to the claim for service connection for such, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).

2.  The August 2005 rating decision in which the RO denied service connection for peripheral vascular disease is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  As pertinent evidence received since the RO's August 2005 rating action is new and material, the requirements for reopening the claim for service connection peripheral vascular disease are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim Dismissed

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).
With respect to the claim of entitlement to service connection for a left ankle disability, as noted in the introduction above, the Veteran timely perfected an appeal of the March 2010 rating decision in which the RO denied the claim.  Following the Board's August 2016 remand, the AMC granted service connection for a fractured left ankle.  Such action resolved the service connection   Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


II.  Due Process Considerations for Claims Decided

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable disposition of the request to reopen the claim for service connection for peripheral vascular disease, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

III.  

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

In an August 2005 rating decision, the RO denied the Veteran's original claim for service connection for peripheral vascular disease on the basis that there was no evidence that the disability was incurred in service or caused by service.  
Relevant evidence of record at the time of the August 2005 denial included the Veteran's statements; service personnel records; service treatment records; a skin diseases examination report dated in April 2005; and treatment records dated in December 1976, 1977, 1995, 1998, 1999, and from 2003 to 2004.

Specifically, the evidence showed that the Veteran's service medical records were negative for any complaint of or treatment of peripheral vascular disease.  However, his April 1979 service separation examination report showed complaints of foot trouble and cramps in legs.  Moreover, the Veteran's statements revealed complaints of cramps in his feet.  His treatment records showed that in 2002, he was diagnosed with peripheral vascular disease of the left foot.  See VA treatment record dated April 2004.  The April 2005 skin disease examination report reflected a diagnosis of peripheral vascular disease, but no medical nexus to service.

The Veteran was notified of the denial by letter dated later in August 2005, but did not appeal the decision.  Moreover, no new and material evidence was  received during the one year appeal period following the notice of the decision (see 38 C.F.R. § 3.156 (b)), nor have any additional service records have been received at any time pertinent to the previously disallowed claim for service connection for peripheral vascular disease, warranting readjudication of the claim (see 38 C.F.R. § 3.156 (c)).  As such, the August 2005 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for peripheral vascular disease in July 2008..  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, the threshold for reopening  a claim is low.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

Pertinent new evidence received since the August 2005 denial includes VA treatment records; the Veteran's July 2008 claim; Social Security Administrative (SSA) records; and June 2012 Board hearing transcript.

Specifically, in the Veteran's July 2008 claim and during the June 2012 Board hearing, he asserted a possible relationship between his is peripheral vascular disease and to his service-connected pes planus.  Also during the June 2012 Board hearing, the Veteran testified that he has experienced symptoms of peripheral vascular disease, such as cramping in legs and feet, in and since service, and that a VA physician has related his peripheral vascular disease to his military service.  

To this end, this additional evidence includes the Veteran's statement of continuity of symptomology of his peripheral vascular disease in and since service, that his physician has related the current diagnosis to service, and that there may be a relationship between the claimed disability and service-connected pes planus, have not previously been considered. Thus, the evidence is new.  The evidence is also material.  The Veteran is presumed credible in his competent reports for the limited purpose determining whether the claim should be reopened.    See Justus, 3 Vet. App. at 513.  Moreover, collectively, the Veteran's assertions relate to an unestablished fact necessary to substantiate the claim-whether the current disability is related to service (as discussed in the prior denial), or, as recently, suggested, related to service-connected disability.  Moreover, when presumed credible under the low threshold of Shade, the evidence, at a minimum, triggers VA's duty to assist in obtaining a VA medical etiology opinion, and, as such, raises a reasonable possibility of substantiating the claim.  

Accordingly, as additional evidence received since the prior denial is new and material, the criteria for reopening the previously denied claim for peripheral vascular disease are met.


ORDER

The appeal as to the claim for service connection for a left ankle disability is dismissed.

As new and material evidence to reopen the claim for service connection for peripheral vascular disease has been received, to this limited extent, the appeal is granted.


REMAND
As indicated above, the Board has found a basis to reopen the claim for service connection for peripheral vascular disease.  Hence, to avoid any prejudice to the Veteran,  a remand of the reopened claim for AOJ adjudication, in the first instance, is appropriate.  The Board also finds that further development of the reopened claim is warranted.

The Veteran claims that his peripheral vascular disease is due to his military service.  He indicates that he has had symptoms of peripheral vascular disease, such as cramps in legs and feet, in and since service.  Alternately, he asserts that his disability may be related to his service-connected pes planus.  See Veteran's claim dated in July 2008.

His service treatment records include an April 1979 service separation examination report which documents complaints of foot trouble and cramps in legs.  Additionally, service treatment records document the Veteran's complaints of left foot pian.  See, e.g., service treatment records dated in April 1977 

To this end, the Board finds that, collectively, the evidence of record suggests that the Veteran's peripheral vascular disease may be related to in-service events or injuries or his service-connected pes planus.  As such, and in the absence of any medical opinion evidence of record to address these points, the Board finds that a remand of this matter to obtain appropriate medical sitiology opinions is appropriate.  .  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
	
Hence, the AOJ should arrange for the Veteran to undergo a VA peripheral vascular disease examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) ( (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the  scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since November 2016.  

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (2015) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.  Also invite the Veteran to submit any medical statement(s) or opinion(s)t addressing the etiology of current peripheral vascular disease (to include from the physician referenced during the 2012 Board hearing.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo a VA peripheral vascular disease examination, by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral vascular disease of the bilateral lower extremities:

(a) had its onset during either period of active service, or is otherwise the result of a disease or injury incurred in service, to include leg and/or foot complaints noted therein; or, if not,

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected pes planus.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record.

The examiner also must consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  

Notably, in addressing the relationship between the disability and service, the absence of documented evidence of treatment for a specific disability in service should not, alone, serve as the sole basis for a negative opinion.  In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that his assertions in this regard must be considered in formulating  the requested opinion(s)  If lay assertions in any regard discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.   

Otherwise, adjudicate the claim on a de novo basis, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the request to reopen), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


